J-S59034-14

NON-PRECEDENTIAL DECISION               SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                      Appellee             :
                                           :
                                           :
DAVID LENNITT, JR.,                        :
                                           :
                     Appellant             :    No. 914 EDA 2014


             Appeal from the PCRA Order Entered January 7, 2014,
                In the Court of Common Pleas of Bucks County,
             Criminal Division, at No(s): CP-09-CR-0000690-1990


BEFORE: SHOGAN, LAZARUS and STRASSBURGER*, JJ.

JUDGMENT ORDER BY: STRASSBURGER, J.:            FILED SEPTEMBER 10, 2014

        David Lennitt, Jr., (Appellant) appeals pro se from the order entered

January 7, 2014, dismissing his fourth petition filed pursuant to the Post

Conviction Relief Act (PCRA).1,   2



        Generally, a PCRA petition must be filed within one year from the
        date a judgment becomes final. There are three exceptions to
        this time requirement: (1) interference by government officials
        in the presentation of the claim; (2) newly discovered facts; and
        (3) an after-recognized constitutional right. When a petitioner


1
    42 Pa.C.S. §§ 9541-9546.
2

                                              rticle I, Sect. 14 of the Pa.
Const. and for PCRA relief pursuant to the PCRA Act. 42.Pa.C.S. 9542 et.


petition. Commonwealth v. Lennitt, 996 A.2d 547 (Pa. Super. 2010)
(unpublished memorandum). Appellant does not dispute that the filing that
gave rise to the instant appeal is, in fact, a PCRA petition, nor does he
contest the applicability of the PCRA with respect to this petition.
* Retired Senior Judge assigned to the Superior Court.
J-S59034-14


      alleges and proves that one of these exceptions is met, the
      petition will be considered timely. A PCRA petition invoking one
      of these exceptions must be filed within 60 days of the date the
      claims could have been presented. The timeliness requirements
      of the PCRA are jurisdictional in nature and, accordingly, a PCRA
      court cannot hear untimely petitions.

Commonwealth v. Brandon, 51 A.3d 231, 233-234 (Pa. Super. 2012)

(citations and quotations omitted).



September 19, 1992, 60 days after the expiration of the time for seeking

discretionary review with the United States Supreme Court. See 42 Pa.C.S.

§ 9545(b)(3); (former) U.S. Sup. Ct. R. 20.1. The instant petition, filed on

August 23, 2012, is patently untimely. The PCRA court had no jurisdiction to

entertain Appe

the three statutory exceptions to the time bar. See 42 Pa.C.S. § 9545(b).

Appellant failed to do so.3 Accordingly, the PCRA court properly dismissed his

petition.

      The order of the Court of Common Pleas of Bucks County dismissing




3
  Although not mentioned in his brief to this Court, in his PCRA petition,
                                                                    Miller
v. Alabama, 132 S.Ct. 2455 (2012) qualifies as an after-recognized
constitutional right exception to the PCRA timeliness requirements. We
disagree. In Commonwealth v. Cunningham, 81 A.3d 1 (Pa. 2013) cert.
denied, 134 S. Ct. 2724 (U.S. 2014), our Supreme Court held that the
constitutional right recognized in Miller does not apply retroactively.
Moreover, the holding of Miller applied only to juvenile offenders. Id. at
2469. Appellant was nearly 23 years old at the time he committed his
crimes.


                                      -2-
J-S59034-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/10/2014




                          -3-